DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to amendments/arguments filed for U.S. Application No. 15/449957 filed on February 16, 2021.
In view of the Appeal Brief filed on February 18, 2022 PROSECUTION IS HEREBY REOPENED.  
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant claimed foreign priority to GB patent application 1620714.4 filed on December 6, 2016, but the office has not received a copy of the foreign application.  Therefore the foreign priority is not granted until a copy of the foreign application is filed within the Patent and Trademark Office.

Oath/Declaration
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Status of Claims
6.	Claims 1-20 are pending.



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-6 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. U.S. Patent Application Publication No. 2016/0217701 (herein as ‘Brown’) and further in view of Gupta et al. U.S. Patent No. 6,438,562 (herein as ‘Gupta’).

As to claim 1 Brown teaches an information retrieval system comprising (Par. 0022 Fig. 1 Brown): 
Brown does not teach but Gupta teaches a memory storing an index of items, each item having one or more features of a plurality of possible features wherein the index includes, for each item, an indication of the features of that item  (Fig. 3 and Col. 3 Lines 55-65 Gupta discloses four leaves in an index. Each leaf is seen as an item.  Each leaf containing multiple index key values. Each index key value is seen as a feature);
and wherein the index is configured at least according to the features (Fig. 3 and Col. 3 Lines 55-65 Gupta discloses four leaves in an index. Each leaf is seen as an item.  Each leaf containing multiple index key values. Each index key value is seen as a feature);
Brown and Gupta are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to question generation of Brown to include the index of Gupta, to allow quick search and retrieval of information. The suggestion/motivation to combine is that it would be obvious to try in that it is one of three ways in which to improve the efficiency of data retrieval (Col. 3 Lines 27-31 Gupta).
Brown teaches the memory storing a plurality of questions about the features of the items (Par. 0075 Brown discloses task are associated with different skills. Questions associated with different skills.  The task is seen as the item. The skills are seen as the features);
a question selector configured to select at least one of the questions on the basis of an expected reward, wherein the selected at least one of the questions is based on the expected reward being greater than other of the plurality of questions (Par. 0068 Brown discloses questions are selected based upon the difficulty and likelihood the user/person can answer the question correction.  The expected reward is the knowledge of answering a question that is harder than other questions);
wherein the reward applies an expected information gain of the question with respect to the items (Par. 0068 Brown discloses questions are selected based upon the difficulty and likelihood the user/person can answer the question correction.  The expected information gain is the knowledge of answering a question);
and a probability that a user can answer the question (Par. 0068 Brown discloses different probability levels for answering a question correctly);
the probability being a value determined by associating a profile of the user with the selected at least one of the questions (Par. 0033 and Par. 0034 Brown discloses tracking users’ performance and their responses to different difficulty type questions to determine probability difficulty for answering a question. The user performance is seen as the probability value. Tracking the performance is seen as profile of the user);
Gupta teaches and a search component configured to search the index using one or more answers to the selected questions received from a user (Col. 2 Lines 60-65 Gupta discloses searching for content in the index using the search criteria.  The answers are seen the search criteria);
And provide the user with a search result based on searching the index using the one or more answers (Col. 2 Lines 60-65 Gupta discloses a user retrieving information based upon a query request).

As to claim 2 Brown in combination with Gupta teaches each and every limitation of claim 1.
In addition Brown teaches wherein the memory stores information about probabilities associated with the questions, the probabilities representing likelihood that a question can be answered (Par. 0068 Brown discloses different probability levels for answering a question correctly);

As to claim 3 Brown in combination with Gupta teaches each and every limitation of claim 1.
	In addition Brown teaches wherein the memory stores the probabilities such that they are user specific (Par. 0068 Brown discloses different probability levels for answering a question correctly. Par. 0033 and Par. 0034 Brown discloses tracking users’ performance and their responses to questions to determine probability difficulty for answering a question in real time and updating the question difficulty for particular users in real time).

As to claim 4 Brown in combination with Gupta teaches each and every limitation of claim 2.
	In addition Brown teaches wherein the memory stores the probabilities such that they comprise probabilities which are general over many users (Par. 0068 Brown discloses different probability levels for answering a question correctly. Par. 0033 and Par. 0034 Brown discloses tracking users’ performance and their responses to particular questions to determine probability difficulty for answering a question in real time and updating the question difficulty for particular users in real time. The probability of questions that are not updated are seen as general).

As to claim 5 Brown in combination with Gupta teaches each and every limitation of claim 2.
	In addition Brown teaches wherein the question selector updates the probabilities online during operation of the information retrieval system using observed answers (Par. 0068 Brown discloses different probability levels for answering a question correctly. Par. 0033 and Par. 0034 Brown discloses tracking users’ performance and their responses to questions to determine probability difficulty for answering a question in real time and updating the question difficulty for particular users in real time).

As to claim 6 Brown in combination with Gupta teaches each and every limitation of claim 2.
	In addition Brown teaches wherein the question selector computes the information about probabilities by counting numbers of times questions are selected and numbers of times questions are answered (Par. 0062 Brown discloses scores are based upon the number of correct responses). 


As to claim 7 Brown in combination with Gupta teaches each and every limitation of claim 2.
Brown teaches wherein the question selector computes the information about probabilities by updating parameters of a probability distribution representing reward of an answer to a question (Par. 0068 Brown discloses different probability levels for answering a question correctly. Par. 0033 and Par. 0034 Brown discloses tracking users’ performance and their responses to questions to determine probability difficulty for answering a question in real time and updating the question difficulty for particular users in real time).

As to claim 13 Brown in combination with Gupta teaches each and every limitation of claim 1.
	In addition Brown teaches wherein the questions are natural language questions or icons (Par. 0043 Brown discloses the questions are related to content such as LSAT questions, calculus questions, etc).

As to claim 14 Brown in combination with Gupta teaches each and every limitation of claim 1.
	In addition Brown teaches comprising a user interface configured to present the selected question together with potential answers to the selected question for selection by a user (Par. 0047 Brown discloses the questions are associated with multiple choices for an answer). 

	As to claim 15 Brown teaches an information retrieval system for retrieving one or more items from a collection of items comprising:
a memory storing a plurality of questions about the items (Par. 0022 Brown discloses a memory);
a processor configured to select a question from the memory based on an expected reward, wherein the selected at least one of the questions is based on the expected reward being greater than other of the plurality of questions (Par. 0068 Brown discloses questions are selected based upon the difficulty and likelihood the user/person can answer the question correction.  The expected reward is the knowledge of answering a question that is harder than other questions.);
wherein the reward applies an expected information gain of individual ones of the questions with respect to at least part of the collection of items (Par. 0068 Brown discloses questions are selected based upon the difficulty and likelihood the user/person can answer the question correction.  The expected reward is the knowledge of answering a question that is harder than other questions.);
and a probability that a user can answer the question (Par. 0068 Brown discloses different probability levels for answering a question correctly);
the probability being a value determined by associating a profile of the user with the selected at least one of the questions (Par. 0033 and Par. 0034 Brown discloses tracking users’ performance and their responses to questions to determine probability difficulty for answering a question);
Gupta teaches the processor being configured to: 
present the selected question, receive an answer to the selected question from a user and search the collection of items to identify items which agree with the received answer (Col. 2 Lines 60-65 Gupta discloses searching for content in the index using the search criteria.  The answers are seen the search criteria);
And provide the user with a search result based on searching the index using the one or more answers (Col. 2 Lines 60-65 Gupta discloses a user retrieving information based upon a query request).
Brown and Gupta are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to question generation of Brown to include the index of Gupta, to allow quick search and retrieval of information. The suggestion/motivation to combine is that it would be obvious to try in that it is one of three ways in which to improve the efficiency of data retrieval (Col. 3 Lines 27-31 Gupta).


As to claim 16 Brown in combination with Gupta teaches each and every limitation of claim 15.
In addition Brown teaches wherein the processor is configured to present the selected question using natural language or using an icon (Par. 0043 Brown discloses the questions are related to content such as LSAT questions, calculus questions, etc).

As to claim 17 Brown in combination with Gupta teaches each and every limitation of claim 15.
In addition Gupta teaches wherein the processor is arranged to repeat the process of selecting a question, presenting the selected question and searching the collection of items (Col. 2 Lines 60-65 Gupta discloses searching for content in the index using the search criteria.  The answers are seen the search criteria);

As to claim 18 Brown in combination with Gupta teaches each and every limitation of claim 15.
In addition Brown teaches wherein the memory stores probabilities that a user can answer individual ones of the questions, and wherein the processor is configured to select the question using both the expected information gain and one or more of the probabilities  (Par. 0033 and Par. 0034 Brown discloses tracking users’ performance and their responses to questions to determine probability difficulty for answering a question);

As to claim 19 Brown in combination with Gupta teaches each and every limitation of claim 15.
	In addition Brown teaches wherein the processor is configured to update the probabilities using the received answer (Par. 0068 Brown discloses different probability levels for answering a question correctly. Par. 0033 and Par. 0034 Brown discloses tracking users’ performance and their responses to questions to determine probability difficulty for answering a question in real time and updating the question difficulty for particular users in real time).

	As to claim 20 Brown teaches a computer-implemented method of retrieving at least one item from a collection of items comprising: 
selecting, using a processor, (Par. 0022 Brown discloses a processor); a question from a plurality of questions about items in the collection based of an expected reward, wherein the selected at least one of the questions is based on the expected reward being greater than other of the plurality of questions (Par. 0068 Brown discloses questions are selected based upon the difficulty and likelihood the user/person can answer the question correction.  The expected reward is the knowledge of answering a question that is harder than other questions.);
using an expected information gain of individual ones of the questions with respect to the collection of items (Par. 0068 Brown discloses questions are selected based upon the difficulty and likelihood the user/person can answer the question correction.  The expected reward is the knowledge of answering a question that is harder than other questions.);
and a probability that a user can answer the question (Par. 0068 Brown discloses different probability levels for answering a question correctly);
the probability being a value determined by associating a profile of the user with the selected at least one of the questions (Par. 0033 and Par. 0034 Brown discloses tracking users’ performance and their responses to questions to determine probability difficulty for answering a question);
presenting the selected question to a user and receiving an answer to the selected question from the user (Par. 0033 and Par. 0034 Brown discloses tracking users’ performance and their responses to questions to determine probability difficulty for answering a question);
and searching the collection of items to identify items which agree with the received answer (Col. 2 Lines 60-65 Gupta discloses searching for content in the index using the search criteria.  The answers are seen the search criteria);
And provide the user with a search result based on searching the index using the one or more answers (Col. 2 Lines 60-65 Gupta discloses a user retrieving information based upon a query request).



10.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. U.S. Patent Application Publication No. 2016/0217701 (herein as ‘Brown’) in combination with Gupta et al. U.S. Patent No. 6,438,562 (herein as ‘Gupta’) and further in view of Cucerzan et al. U.S. Patent Application Publication No. 2007/0214131 (herein as ‘Cucerzan’).



As to claim 8 Brown in combination with Gupta teaches each and every limitation of claim 2.
Brown in combination with Gupta does not teach but Cucerzan teaches wherein the memory stores a feature affinity vector for a user, the feature affinity vector comprising a numerical value for each of a plurality of features of the items (Par. 0042 Cucerzan discloses the vectors are associated with a term. Par. 0055 Cucerzan discloses vectors are used to associate the user session with a vector).
Brown and Cucerzan are analogous art because they are in the same field of endeavor, user question processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the user question processing of Brown to include the user to influence through bias the diversity of search results of Cucerzan, to provide unique user response. The suggestion/motivation to combine is that it would be obvious to try in order to allow a user to use bias to increase or decrease the diversity of search results (Par. 0008 Cucerzan). 

As to claim 9 Brown in combination with Gupta teaches each and every limitation of claim 2.
Brown in combination with Gupta does not teach but Cucerzan teaches wherein the question selector computes the information about probabilities by using a general feature affinity vector stored by the memory (Par. 0055 Cucerzan discloses vectors are used to aggregate all user sessions into a vector).
Brown and Cucerzan are analogous art because they are in the same field of endeavor, user question processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the user question processing of Brown to include the user to influence through bias the diversity of search results of Cucerzan, to provide unique user response. The suggestion/motivation to combine is that it would be obvious to try in order to allow a user to use bias to increase or decrease the diversity of search results (Par. 0008 Cucerzan). 


11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. U.S. Patent Application Publication No. 2016/0217701 (herein as ‘Brown’) in combination with Gupta et al. U.S. Patent No. 6,438,562 (herein as ‘Gupta’) and further in view of Bennett et al. U.S. Patent Application Publication No. 2015/0363485 (herein as ‘Bennett’).

As to claim 10 Brown in combination with Gupta teaches each and every limitation of claim 2.
Brown in combination with Gupta does not teach but Bennett teaches wherein the question selector is configured to execute a multi-armed bandit algorithm to select the question and to update the information about the probabilities (Par. 0066 Bennett discloses the system using a multi-armed bandit approach to determine rankings of content retrieval by using an effectiveness score).
Brown in combination with Gupta and Bennett are analogous art because they are in the same field of endeavor, user question processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the user question processing of Brown to include the user to influence through bias the diversity of search results of Bennett, to provide more specified and less ambiguous queries. The suggestion/motivation to combine is that it would be obvious to try in order to prevent ambiguous queries by allowing a user to improve search results (Par. 0003 Bennett). 

12.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. U.S. Patent Application Publication No. 2016/0217701 (herein as ‘Brown’) in combination with Gupta et al. U.S. Patent No. 6,438,562 (herein as ‘Gupta’) and further in view of Allen et al. U.S. Patent Application Publication No. 2017/0371956 (herein as ‘Allen’).


As to claim 11 Brown in combination with Gupta teaches each and every limitation of claim 2.
	Brown in combination with Gupta in combination with Allen teaches wherein the expected reward is equal to the expected information gain for the user times an estimate of the probability that the at least one of the questions can be answered by the user (Par. 0072 Allen discloses generating a score by multiplying the sum of relevance scores by other scores and modifying the score based upon the most likely answerable questions).
Brown and Allen are analogous art because they are in the same field of endeavor, user question processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the user question processing of Brown to locate relevant material. The suggestion/motivation to combine is that it would be obvious to try in order to reduce searching for extraneous questions (Par. 0003 Allen). 


As to claim 12 Brown in combination with Gupta teaches each and every limitation of claim 1.
Brown in combination with Gupta does not teach but Allen teaches wherein the expected reward of the at least one of the questions being answered by the user is equal to a sum over possible answers of the expected information gain for the user times the probability of the answer being made (Par. 0072 Allen discloses generating a score by multiplying the sum of relevance scores by other scores and modifying the score based upon the most likely answerable questions).
Brown and Allen are analogous art because they are in the same field of endeavor, user question processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the user question processing of Brown to locate relevant material. The suggestion/motivation to combine is that it would be obvious to try in order to reduce searching for extraneous questions (Par. 0003 Allen). 



Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/   June 17, 2022Examiner, Art Unit 2159 
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159